Exhibit 10.1

 

LOGO [g659029ex10_1logo.jpg]

January 10, 2014

John F. Thero

c/o Amarin Pharma, Inc.

1430 Route 206

Bedminster, NJ 07921

Dear Mr. Thero:

On behalf of Amarin Corporation plc (the “Company”), I am pleased to confirm the
terms of your continued employment with the Company, effective January 10, 2014.
The purpose of this letter agreement is to set forth those terms of employment.
This letter agreement (the “Agreement”) fully supersedes any prior agreements,
understanding or arrangements, whether oral or written, implied or express, with
respect to the terms and conditions of your employment with the Company
including, without limitation, your employment agreement with the Company dated
December 23, 2011, and any other employment agreement, offer letter or other
agreement or understanding relating to compensation, benefits, severance pay or
other terms or conditions of employment (collectively, the “Prior Agreements”),
provided any agreement you have with the Company and/or any of its subsidiaries
or affiliates related to confidentiality/nondisclosure, noncompetition,
nonsolicitation, assignment of inventions and patents, any stock option
agreement entered into by you in connection an equity award issued to you by the
Company or its subsidiaries or affiliates and any Deed of Indemnity applicable
to you (collectively the “Preserved Agreements”) shall remain in full force and
effect.

With those understandings, you and the Company agree as follows:

1. Position: Your current position with the Company is President and Chief
Executive Officer (“CEO”). You will have such duties, responsibilities and
authorities as determined by the Company’s Board of Directors (the “Board”).
This is a full-time position. It is understood and agreed that, while you render
services to the Company, you will not engage in any other employment, consulting
or other business activities (whether full-time or part-time) without prior
express written consent of the Board. Notwithstanding the foregoing, you may
(i) serve on one outside board of directors as long as such service is disclosed
to the Board and (ii) engage in religious, charitable, or other community
activities, provided that your services or activities under subsections (i) and
(ii) do not interfere or conflict with your obligations to the Company. In
addition to your role as President and CEO, you acknowledge and agree that you
may be required, without additional compensation, to perform duties for certain
affiliated entities of the Company, including without limitation Amarin Pharma,
Inc., and to accept any reasonable office or position with any such affiliate as
the Company’s Board of Directors may require, including, but not limited to,
service as an officer or director of any such affiliate.



--------------------------------------------------------------------------------

Mr. John Thero

January 10, 2014

Page 2

 

2. Salary: The Company will pay you a salary at the annual rate of $500,000,
effective as of January 1, 2014, subject to periodic review and adjustment at
the discretion of the Company. Currently our policy is to make salary payments
semi-monthly.

3. Bonus: You will be eligible to receive annual performance bonuses. The
Company will target the Bonus of up to 65% of your annual salary rate. The
actual bonus is discretionary and will be subject to the Company’s assessment of
your performance, as well as business conditions at the Company. The bonus also
will be subject to your employment for the full period covered by the bonus,
approval by and adjustment at the discretion of the Company’s Board of Directors
or an authorized committee thereof, and the terms of any applicable bonus plan.
The Company may also make adjustments in the targeted amount of your annual
performance bonus. Any bonus awarded to you will be paid by March 15 of the year
following the bonus year to which such bonus relates.

4. Benefits: You will be eligible to participate in the employee benefits and
insurance programs generally made available to its full-time employees,
including health, life, disability and dental insurance. You will be eligible
for up to eighteen (18) days of paid time off (“PTO”) per year, which shall
accrue on a prorated basis. Other provisions of the Company’s PTO policy are set
forth in the policy itself. You will be reimbursed for all reasonable business
expenses you incur while carrying out your duties on behalf of the Company
provided such reimbursement shall be conditioned on you following the Company’s
reimbursement policies and claims procedures, including by providing appropriate
documentation of such expenses.

5. Stock Options: Except as expressly provided herein, your current equity with
the Company shall be governed by the terms of the Company’s 2002 Stock Option
Plan and associated stock option or other stock agreements and/or 2011 Stock
Incentive Plan and associated stock option or other stock agreements, as
applicable (collectively the “Equity Documents”). You shall be eligible for
additional equity based awards at the discretion of the Company and subject to
approval by the Company’s Board of Directors.

6. At-will Employment, Accrued Obligations; Severance: Your employment will
continue to be “at will” meaning you or the Company may terminate it at any time
for any or no reason. In the event of the termination of your employment for any
reason, the Company shall pay you the Accrued Obligations, defined as (1) your
base salary through the date of termination, (2) an amount equal to the value of
your accrued unused PTO days, if any, and (3) the amount of any business
expenses properly incurred by you on behalf of the Company prior to any such
termination and not yet reimbursed. In addition to the Accrued Obligations, in
the event the Company terminates your employment without Cause at any time, or
you terminate your employment for Good Reason (defined below), or during the
twenty-four (24) month period that immediately follows a Change of Control (the
“Post-Change in Control Period”) the Company terminates your employment without
Cause or you terminate your employment for Good



--------------------------------------------------------------------------------

Mr. John Thero

January 10, 2014

Page 3

 

Reason, the Company shall provide you with the following termination benefits
(the “Termination Benefits”), which shall be substantively dependent on the date
of the last day of your employment (the “Date of Termination”):

(i) continuation of your base salary then in effect during the “Salary
Continuation Period” which shall be either: (A) twelve (12) months from the Date
of Termination, if the Company terminates your employment without Cause or you
terminate your employment for Good Reason and the Date of Termination occurs at
any time outside of the Post-Change in Control Period, or (B) eighteen
(18) months from the Date of Termination, if the Company terminates your
employment without Cause or you terminate your employment for Good Reason and,
in either case, the Date of Termination occurs during the Post-Change in Control
Period. Solely for purposes of Section 409A of the Internal Revenue Code of
1986, as amended, each Salary Continuation Payment during the Salary
Continuation Period is considered a separate payment;

(ii) continuation of group health plan benefits to the extent authorized by and
consistent with 29 U.S.C. § 1161 et seq. (commonly known as “COBRA”), with the
cost of the regular premium for such benefits shared in the same relative
proportion by the Company and you as in effect on the date of termination until
the earlier of: (i) the end of the Salary Continuation Period, and (ii) the date
you become eligible for health benefits through another employer or otherwise
become ineligible for COBRA;

(iii) if the Company terminates your employment without Cause or you terminate
your employment for Good Reason and, in either case, the Date of Termination
occurs during the Post-Change in Control Period, a lump sum cash payment equal
to your target annual performance bonus for the year during which the Date of
Termination occurs;

(iv) if the Company terminates your employment without Cause and the Date of
Termination occurs outside of the Post-Change in Control Period, twelve
(12) months of accelerated vesting from the Date of Termination with respect to
any of your then outstanding stock options, restricted stock units or other
equity incentive awards (in each case, only to the extent subject to time-based
vesting); and

(v) if the Company terminates your employment without Cause or you terminate
your employment for Good Reason and, in either case, the Date of Termination
occurs during the Post-Change in Control Period, then outstanding stock options,
restricted stock units or other equity incentive awards (whether or not subject
to time based vesting) shall immediately vest in full effective upon the Date of
Termination.

Notwithstanding anything to the contrary in this Agreement, you shall not be
entitled to any Termination Benefits unless you first (i) enter into, do not
revoke, and comply with the terms



--------------------------------------------------------------------------------

Mr. John Thero

January 10, 2014

Page 4

 

of a separation agreement in a form acceptable to the Company which shall
include a release of claims against the Company and related persons and entities
(the “Release”), provided that the Release shall not require you to release
(a) claims to enforce your right to receive Termination Benefits; (b) claims for
vested benefits pursuant to ERISA; (c) claims with respect to your vested equity
rights as of the Date of Termination; (d) claims to enforce the Company’s
obligation to indemnify you to the extent such indemnification obligations
exist; and (e) claims which legally may not be waived; (ii) resign from any and
all positions, including, without implication of limitation, as a director,
trustee, and officer, that you then hold with the Company and any affiliate of
the Company; and (iii) return all Company property and comply with any
instructions related to deleting and purging duplicates of such Company
property, in each case within the time period designated by the Company but in
no event later than 60 days of the Date of Termination. The Salary Continuation
Payments shall commence within 60 days after the Date of Termination and shall
be made on the Company’s regular payroll dates; provided, however, that if the
60-day period begins in one calendar year and ends in a second calendar year,
the Salary Continuation Payments shall begin to be paid in the second calendar
year. In the event you miss a regular payroll period between the Date of
Termination and first Salary Continuation Payment, the first Salary Continuation
Payment shall include a “catch up” payment. Notwithstanding the foregoing, if
you breach any of the material provisions of this Agreement or the Nondisclosure
Developments and Non-competition Agreement, in addition to all other rights and
remedies, the Company shall have the right to terminate or cease payment of the
Termination Benefits. For the avoidance of doubt, you shall not be entitled to
the Termination Benefits in the event your employment ends due to your death or
disability.

7. Definitions: For purposes of this Agreement, the following terms shall have
the following meanings:

“Cause” shall mean: (i) conduct by you constituting an act of material
misconduct in connection with the performance of your duties, including, without
limitation, misappropriation of funds or property of the Company other than the
occasional, customary and de minimis use of Company property for personal
purposes; (ii) the commission by you of (A) any felony; or (B) a misdemeanor
involving moral turpitude, deceit, dishonesty or fraud; (iii) any conduct by you
that would reasonably be expected to result in material injury or reputational
harm to the Company or any of its subsidiaries and affiliates if you were
retained; (iv) continued non-performance or continued unsatisfactory performance
by you of your responsibilities as reasonably determined by the Company’s Board
of Directors; (v) a breach by you of any of the material provisions of any
agreement between you and the Company including, without limitation, any
agreement relating to non-disclosure, non-competition or assignment of
inventions; (vi) a material violation by you of any of the Company’s written
policies or procedures provided that, other than in the case of noncurable
events, you are provided with written notice and fifteen (15) days to cure.



--------------------------------------------------------------------------------

Mr. John Thero

January 10, 2014

Page 5

 

“Change of Control” shall have the meaning set forth in the 2011 Option Plan, as
may be amended from time to time, but only to the extent such event also
constitutes a “change in ownership” of the Company or a “change in the ownership
of a substantial portion of the Company’s assets” for purposes of Section 409A
of the Code.

“Disability” shall mean that, due to your illness or injury, you are unable to
perform the essential functions of your position with or without reasonable
accommodation for a period of 180 days in any 12-month period (whether or not
consecutive). Nothing in this Agreement shall be construed to waive your rights,
if any, under existing law including, without limitation, the Family and Medical
Leave Act of 1993, 29 U.S.C. §2601 et seq. and the Americans with Disabilities
Act, 42 U.S.C. §12101 et seq.

“Good Reason” shall mean that you have complied with “Good Reason Process”
(hereinafter defined) following the occurrence of any of the following Good
Reason conditions that occur without your consent: (i) a material diminution of
your base salary; (ii) a material diminution in your authority, duties or
responsibilities; (iii) a material change in the principal location where you
are required to provide services for the Company (subject to the relocation
requirements above and not including business travel and short-term
assignments); and/or (iv) a material breach by the Company of this Agreement.
For purposes of this Agreement, “Good Reason Process” shall mean that: (x) you
reasonably determine in good faith that a “Good Reason” condition has occurred;
(y) you notify the Company in writing of the Good Reason condition within sixty
(60) days of the first occurrence of such condition; (z) you cooperate in good
faith with the Company’s efforts, for a period of thirty (30) days following
such notice (the “Cure Period”), to remedy the condition; notwithstanding such
efforts, the Good Reason condition continues to exist; and you terminate your
employment within thirty (30) days after the end of the Cure Period. If the
Company cures the Good Reason condition during the Cure Period, Good Reason
shall be deemed not to have occurred.

8. Section 280G Limitation: Anything in this Agreement to the contrary
notwithstanding, in the event that the amount of any compensation, payment or
distribution by the Company to or for the benefit of you, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, calculated in a manner consistent with Section 280G of the Code
and the applicable regulations thereunder (the “Severance Payments”), would be
subject to the excise tax imposed by Section 4999 of the Code, the following
provisions shall apply:

(a) If the Severance Payments, reduced by the sum of (1) the Excise Tax and
(2) the total of the Federal, state, and local income and employment taxes
payable by you on the amount of the Severance Payments which are in excess of
the Threshold Amount, are greater than or equal to the Threshold Amount, you
shall be entitled to the full benefits payable under this Agreement.



--------------------------------------------------------------------------------

Mr. John Thero

January 10, 2014

Page 6

 

(b) If the Threshold Amount is less than (x) the Severance Payments, but greater
than (y) the Severance Payments reduced by the sum of (1) the Excise Tax and
(2) the total of the Federal, state, and local income and employment taxes on
the amount of the Severance Payments which are in excess of the Threshold
Amount, then the Severance Payments shall be reduced (but not below zero) to the
extent necessary so that the sum of all Severance Payments shall not exceed the
Threshold Amount. In such event, the Severance Payments shall be reduced in the
following order: (1) cash payments not subject to Section 409A of the Code;
(2) cash payments subject to Section 409A of the Code; (3) equity-based payments
and acceleration; and (4) non-cash forms of benefits. To the extent any payment
is to be made over time (e.g., in installments, etc.), then the payments shall
be reduced in reverse chronological order.

(c) For the purposes of this Section, “Threshold Amount” shall mean three times
your “base amount” within the meaning of Section 280G(b)(3) of the Code and the
regulations promulgated thereunder less one dollar ($1.00); and “Excise Tax”
shall mean the excise tax imposed by Section 4999 of the Code, and any interest
or penalties incurred by you with respect to such excise tax.

(d) The determination as to which of the alternative provisions of this
Section 9 shall apply to you shall be made by a nationally recognized accounting
firm selected by the Company (the “Accounting Firm”), which shall provide
detailed supporting calculations both to the Company and you within 15 business
days of the Date of Termination, if applicable, or at such earlier time as is
reasonably requested by the Company or you. For purposes of determining which of
the alternative provisions of this Section 9 shall apply, you shall be deemed to
pay federal income taxes at the highest marginal rate of federal income taxation
applicable to individuals for the calendar year in which the determination is to
be made, and state and local income taxes at the highest marginal rates of
individual taxation in the state and locality of your residence on the date of
termination, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes. Any determination by the
Accounting Firm shall be binding upon the Company and you.

9. Taxes; Section 409A: All forms of compensation referred to in this letter
agreement are subject to reduction to reflect applicable withholdings and
payroll taxes and other deductions required by law. You hereby acknowledge that
the Company does not have a duty to design its compensation policies in a manner
that minimizes tax liabilities. Anything in this Agreement to the contrary
notwithstanding, if at the time of your separation from service within the
meaning of Section 409A of the Code, the Company determines that you are a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that you become entitled to under this
Agreement on account of your separation from service would be considered
deferred compensation subject to the 20 percent



--------------------------------------------------------------------------------

Mr. John Thero

January 10, 2014

Page 7

 

additional tax imposed pursuant to Section 409A(a) of the Code as a result of
the application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not
be payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after your separation from service, or
(B) your death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.

All in-kind benefits provided and expenses eligible for reimbursement under this
Agreement shall be provided by the Company or incurred by you during the time
periods set forth in this Agreement. All reimbursements shall be paid as soon as
administratively practicable, but in no event shall any reimbursement be paid
after the last day of the taxable year following the taxable year in which the
expense was incurred. The amount of in-kind benefits provided or reimbursable
expenses incurred in one taxable year shall not affect the in-kind benefits to
be provided or the expenses eligible for reimbursement in any other taxable
year. Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
termination of this Agreement, then such payments or benefits shall be payable
only upon your “separation from service.” The determination of whether and when
a separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A-1(h).

The parties intend that this Agreement will be administered in accordance with
Section 409A of the Code. To the extent that any provision of this Agreement is
ambiguous as to its compliance with Section 409A of the Code, the provision
shall be read in such a manner so that all payments hereunder comply with
Section 409A of the Code. The parties agree that this Agreement may be amended,
as reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

The Company makes no representation or warranty and shall have no liability to
you or any other person if any provisions of this Agreement are determined to
constitute deferred compensation subject to Section 409A of the Code but do not
satisfy an exemption from, or the conditions of, such Section.

10. Other Terms: Your employment with the Company shall be on an at-will basis.
In other words, you or the Company may terminate employment for any reason and
at any time, with or without notice, subject to the Termination Benefits
provisions herein. Similarly, the terms of employment outlined in this letter
are subject to change at any time. You also will be required to sign and comply
with the Company’s Nondisclosure Developments and Non-competition



--------------------------------------------------------------------------------

Mr. John Thero

January 10, 2014

Page 8

 

Agreement as a condition of your continued employment and of your receipt of any
post-employment severance pay or benefits, the terms of which shall be
incorporated by reference into this Agreement. A copy of the Nondisclosure
Developments and Non-competition Agreement is attached.

11. Interpretation, Amendment and Enforcement: This Agreement, along with the
Company’s Nondisclosure Developments and Non-competition Agreement and the
Preserved Agreements, constitutes the complete agreement between you and the
Company, contains all of the terms of your employment with the Company and
supersedes any prior agreements, representations or understandings (whether
written, oral or implied) between you and the Company, including the Prior
Agreements. This Agreement may be amended or modified only by a written
instrument signed by you and by a representative of the Company authorized by
the Board. The terms of this Agreement and the resolution of any disputes as to
the meaning, effect, performance or validity of this Agreement or arising out
of, related to, or in any way connected with, this Agreement, your employment
with the Company or any other relationship between you and the Company (the
“Disputes”) will be governed by the laws of the State of Connecticut, excluding
laws relating to conflicts or choice of law. You and the Company submit to the
exclusive personal jurisdiction of the federal and state courts located in the
State of Connecticut in connection with any Dispute or any claim related to any
Dispute.

12. Notices: Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to you at the last
address you have filed in writing with the Company or, in the case of the
Company, at its main offices, attention of the Board.

13. Assignment: Neither you nor the Company may make any assignment of this
Agreement or any interest in it, by operation of law or otherwise, without the
prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without your consent to
one of its Affiliates or to any person with whom the Company shall hereafter
effect a reorganization, consolidate with, or merge into or to whom it transfers
all or substantially all of its properties or assets. This Agreement shall inure
to the benefit of and be binding upon you and the Company, and each of our
respective successors, executors, administrators, heirs and permitted assigns.

14. Survival: The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of your employment to the extent necessary
to effectuate the terms contained herein.

15. Enforceability: If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as



--------------------------------------------------------------------------------

Mr. John Thero

January 10, 2014

Page 9

 

to which it is so declared illegal or unenforceable, shall not be affected
thereby, and each portion and provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law.

16. Waiver: No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

If you have any questions about this Agreement, please let me know. Otherwise,
please confirm your acceptance of this Agreement by signing below and returning
a copy to me.

Signed for and on behalf of:

 

AMARIN CORPORATION PLC Signed:  

/s/ Joseph T. Kennedy

  Joseph T. Kennedy   General Counsel and Secretary Dated:  

January 10, 2014



--------------------------------------------------------------------------------

Mr. John Thero

January 10, 2014

Page 10

 

UNDERSTOOD, AGREED AND ACCEPTED: Signed:  

/s/ John F. Thero

  John F. Thero Dated:  

January 10, 2014

Enclosures